EXHIBIT 10.34

 

 

SERVICE AGREEMENT

 

This Service Agreement (hereinafter called “Agreement”) is made effective as of
the 1st day of January 1994, by and between Directed Services, Inc., a New York
Corporation (hereinafter called “DSI”), and Golden American Life Insurance
Company, a Delaware Insurance Corporation (hereinafter called “Golden
American”).

 

WHEREAS, DSI has extensive experience in the distribution of variable insurance
business; and

 

WHEREAS, Golden American is an affiliate of DSI and desires DSI to perform
certain marketing, sales and other services (hereinafter called “Services”) for
Golden American in its insurance operations and desires further to make use in
its day-to-day operations of certain personnel, property, equipment, and
facilities (hereinafter called “Facilities”) of DSI as Golden American may
request; and

 

WHEREAS, DSI desires Golden American to perform certain managerial, supervisory,
treasury, accounting, financial reporting, systems, legal and tax-related tasks
for DSI in its securities operations and further to make use in its day-to-day
operations of certain personnel, property, equipment, and facilities of Golden
American as DSI may request; and

 

WHEREAS, DSI and Golden American contemplate that such an arrangement will
achieve certain operating economies, and improve services to the mutual benefit
of both DSI and Golden American; and

 

WHEREAS, DSI and Golden American wish to assure that all charges for Services
and the use of Facilities incurred hereunder are reasonable and to the extent
practicable reflect actual costs and are arrived at in a fair and equitable
manner, and that estimated costs, whenever used, are adjusted periodically to
bring them into alignment with actual costs; and

 

WHEREAS, DSI and Golden American wish to identify the Services to be rendered to
Golden American and DSI and to provide a method of fixing bases for determining
the charges to be made.

 

NOW, THEREFORE, in consideration of the premises and of the promises set forth
herein, and intending to be legally bound hereby, DSI and Golden American agree
as follows:

 

 

1.

PERFORMANCE OF SERVICES

 

Both parties agree to the extent requested by the other party to perform such
Services for each other as the parties determine to be reasonably necessary in
the conduct of their insurance operations and securities operations.

 

Each party agrees at all times to use its best efforts to maintain sufficient
personnel and Facilities of the kind necessary to perform the Services
contemplated under this Agreement. Each shall have the right upon thirty (30)
days prior written notice to the other to subcontract with those parents,
subsidiaries, affiliates or unrelated third parties (hereinafter “SUBS”)
accepted in writing by the other party to perform any Services and provide any
personnel and Facilities which each is obligated to provide pursuant to this
Agreement and in strict accordance with the terms, conditions and limitations
contained in this Agreement. In addition, each party agrees that shared
personnel may be used. Services provided by such shared personnel may satisfy
either party’s obligations to perform Services under this Agreement.

 

--------------------------------------------------------------------------------



 

(a)

CAPACITY OF PERSONNEL

 

Whenever either party utilizes its personnel to perform Services for the other
pursuant to this Agreement, such personnel shall at all times remain employees
of the employer subject solely to its direction and control and the employer
shall alone retain full liability to such employees for their welfare, salaries,
fringe benefits, legally required employer contributions and tax obligations.

 

No facility of either party used in performing Services for or subject to use by
the other party shall be deemed to be transferred, assigned, conveyed or leased
by performance or use pursuant to this Agreement.

 

 

(b)

EXERCISE OF JUDGEMENT IN RENDERING SERVICES

 

In providing any Services hereunder which require the exercise of judgement,
each party shall perform any such Service in accordance with any standards and
guidelines developed and communicated to the other party. In performing any
Services, hereunder, each party shall at all times act in a manner reasonably
calculated to be in, or not opposed to, the best interest of the other party.

 

Neither party shall have liability for any action taken or omitted by it, in
furnishing Services and Facilities under this Agreement, in good faith and
without gross negligence.

 

 

(c)

CONTROL

 

The performance of Services by DSI for Golden American or Golden American for
DSI pursuant to this Agreement shall in no way impair the absolute control of
the business and operations of DSI or Golden American by their respective Boards
of Directors. Each party shall act hereunder so as to assure the separate
operating identity of the other party.

 

 

2.

SERVICES

 

The performance of DSI under this Agreement with respect to the business and
operations of Golden American shall at all times be subject to the direction and
control of the Board of Directors of Golden American. The performance of Golden
American under this Agreement with respect to the business and operations of DSI
shall at all times be subject to the direction and control of the Board of
Directors of DSI.

 

2.1          Subject to the foregoing and to the terms and conditions of this
Agreement, DSI shall provide to Golden American the Services set forth below.

 

 

(a)

MARKETING

 

DSI shall provide marketing Services, including recruitment and direction of
internal wholesalers, validation of agents' training allowances and development
allowances and the administration of all agency matters.

 

 

(b)

ADVERTISING AND SALES PROMOTIONAL SERVICES

 

Under the general supervision of the Board of Directors of Golden American and
subject to the direction, control and prior approval of the responsible officers
of Golden American, DSI shall provide sales Services, including sales aids, rate
guides, sales brochures, solicitation materials and such other promotional
materials, information, assistance and advice as shall assist the sales efforts
of Golden American. DSI shall also interface to the extent necessary or
appropriate with the NASD and SEC regarding marketing materials.

 

--------------------------------------------------------------------------------



 

(c)           DSI shall provide underwriting and related securities Services to
Golden American in its offerings of insurance products.

 

(d)           DSI shall provide supervisory and regulatory expertise and support
as necessary to facilitate Golden American’s offering of insurance products,
including NASD and SEC interface regarding registered representatives and
registration statements.

 

2.2       Subject to the forgoing and to the terms and conditions of this
Agreement, Golden American shall provide to DSI the services set forth below.

 

 

(a)

SUPERVISORY/MANAGERIAL

 

Golden American shall provide managerial and supervisory services to DSI
regarding insurance operations, insurance distribution and product specific
knowledge/information or training.

 

 

(b)

ACCOUNTING/FINANCIAL

 

Golden American shall provide treasury, accounting, and financial reporting
services, including systems support as requested by DSI to support DSI’s
investment advisory and in the performance of allocations of salaries and
expenses of the parties to this Agreement.

 

 

(c)

TAX

 

Golden American shall provide tax-related consulting and related services to
DSI’s operations.

 

 

(d)

LEGAL

 

Golden American shall provide legal support for DSI.

 

 

(e)

COMMISSIONS PROCESSING

 

Golden American shall process the payment of commissions for DSI.

 

 

3.

CHARGES

 

Golden American agrees to reimburse DSI and DSI agrees to reimburse Golden
American for Services provided to each other pursuant to this Agreement. The
charges for such Services and Facilities shall include all direct and directly
allocable expenses, reasonably and equitably determined to be attributable to
each party, plus a reasonable charge for direct overhead such as rent expense,
the amount of such charge for overhead to be agreed upon by the parties from
time to time. When shared personnel are used to perform Services, allocations of
the cost of such personnel including salaries and benefits shall be in
proportion to the time spent by such personnel directly relating to Services
performed for the appropriate party to this Agreement.

 

Each party's determination of charges hereunder shall be presented to the other
party, and if a party objects to any such determination, it shall so advise the
other party within thirty (30) days of receipt of notice of said determination.
Unless the parties can reconcile any such objection, they shall agree to the
selection of a firm of independent certified public accountants which shall
determine the charges properly allocable to each party and shall, within a
reasonable time, submit such determination, together with the basis therefore,
in writing to DSI and Golden American whereupon such determination shall be
binding. The expenses of such a determination by a firm of independent certified
public accountants shall be borne equally by DSI and Golden American.

 

--------------------------------------------------------------------------------



 

 

4.

PAYMENT

 

Each party shall submit to the other party within thirty (30) days of the end of
each calendar month a written statement of the amount estimated to be owed by
the other party for Services and the use of Facilities pursuant to this
Agreement in that calendar month and each party shall pay to the party rendering
the statement within thirty (30) days following receipt of such written
statement the amount set forth in the statement.

 

 

5.

ACCOUNTING RECORDS AND DOCUMENTS

 

Each party shall be responsible for maintaining full and accurate accounting
records of all Services rendered and Facilities used pursuant to this Agreement
to the other party and such additional information as each may reasonably
request for purposes of its internal bookkeeping and accounting operations. They
shall keep such accounting records insofar as they pertain to the computation of
charges hereunder available at their principal offices for audit, inspection and
copying by the other party or any governmental agency having jurisdiction over
each entity during all reasonable business hours.

 

With respect to accounting and statistical records prepared by reason of their
performance under this Agreement, summaries of such records shall be delivered
to the other party within thirty (30) days from the end of the month to which
the records pertain, or as soon thereafter as practicable.

 

 

6.

OTHER RECORDS AND DOCUMENTS

 

All books, records, and files established and maintained by DSI by reason of its
performance under this Agreement which, absent this Agreement, would have been
held by Golden American shall be deemed the property of Golden American, and
shall be subject to examination by Golden American and persons authorized by it
at all times, and shall be delivered to Golden American at least quarterly. The
records held by Golden American for services provided for DSI shall be deemed
property of DSI, and shall be subject to examination by DSI and persons
authorized by it at all times.

 

With respect to original documents other than those provided for in Section 5
hereof which would otherwise be held by Golden American and which may be
obtained by DSI in performing under this Agreement, DSI shall deliver such
documents to Golden American within thirty (30) days of their receipt by DSI
except where continued custody of such original documents is necessary to
perform services hereunder. The records held by Golden American in the
performance of services for DSI shall be delivered to DSI within thirty (30)
days of their receipt by Golden American except where continued custody is
necessary to perform services hereunder.

 

 

7.

RIGHT TO CONTRACT WITH SUBS

 

Nothing herein shall be deemed to grant either an exclusive right to provide
Services to the other party, and each party retains the right to contract with
any SUB, affiliated or unaffiliated, for the performance of Services or for the
use of Facilities as are available to or have been requested by either party
pursuant to this Agreement.

 

--------------------------------------------------------------------------------





 

8.

TERMINATION AND MODIFICATION

 

This Agreement shall remain in effect until terminated by either DSI or Golden
American upon giving thirty (30) days or more advance written notice, provided
that Golden American shall have the right to elect to continue to receive data
processing Services and/or to continue to utilize data processing Facilities and
related software for up to one year from the date of such notice. Upon
termination, each party shall promptly deliver to the other party all books and
records that are, or are deemed by this Agreement to be, the property of the
other party.

 

 

9.

SETTLEMENT ON TERMINATION

 

No later than ninety (90) days after the effective date of termination of this
Agreement, each party shall deliver to the other party a detailed written
statement of all charges incurred and not included in any previous statement to
the effective date of termination. The amount owned hereunder shall be due and
payable within thirty (30) days of receipt of such statement.

 

 

10.

ASSIGNMENT

 

This Agreement and any rights pursuant hereto shall not be assignable by either
party hereto, except as set forth herein or by operation of law. Except as and
to the extent specifically provided in this Agreement, nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto or their respective legal successors, any rights, remedies,
obligations or liabilities, or to relieve any person other than the parties
hereto or their respective legal successors from any obligations or liabilities
that would otherwise be applicable. The covenants and agreements contained in
this Agreement shall be binding upon, extend to and enure to the benefit of the
parties hereto, their and each of their successors and assigns respectively.

 

 

11.

GOVERNING LAW

 

This Agreement is made pursuant to and shall be governed by, interpreted under,
and the rights of the parties determined in accordance with, the laws of the
State of Delaware.

 

 

12.

ARBITRATION

 

Any unresolved difference of opinion between the parties arising out of or
relating to this Agreement, or the breach thereof, except as provided in Section
3, shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association and the Expedited Procedures
thereof, and judgement upon the award rendered by the Arbitrator may be entered
in any Court having jurisdiction thereof. The arbitration shall take place in
Wilmington, Delaware, or at such other place as the parties may mutually agree.

 

 

13.

NOTICE

 

All notices, statements or requests provided for hereunder shall be deemed to
have been duly given when delivered by hand to an officer of the other party, or
when deposited with the U.S. Postal Service as certified or registered mail,
postage prepaid, addressed:

 

--------------------------------------------------------------------------------





(a)

If to DSI, to:

 

 

 

Bernard R. Beckerlegge

General Counsel and Secretary

Directed Services, Inc.

280 Park Avenue, 14th Floor-West

New York, New York 10017

 

 

(b)

If to Golden American, to:

 

 

 

David L. Jacobson

Senior Vice President and Assistant Secretary

Golden American Life Insurance Company

1001 Jefferson Street, Suite 400

Wilmington, Delaware 19801

 

 

or to such other person or place as each party may from time to time designate
by written notice sent as aforesaid.

 

 

14.

ENTIRE AGREEMENT

 

This Agreement, together with such Amendments as may from time to time be
executed in writing by the parties, constitutes the entire Agreement between the
parties with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their respective officers duly authorized so to do, and their
respective corporate seals to be attached hereto this 7th day of March 1995.

 

 

Directed Services, Inc.

 

 

 

 

By: /s/

Mary Bea Wilkenson

 

 

 

Golden American Life Insurance Company

 

 

 

 

By: /s/

David L. Jacobson

 

 

--------------------------------------------------------------------------------





The Service Agreement between Golden American Life Insurance Company (“Golden
American”) and Directed Services, Inc. (“DSI”) dated March 7, 1995 is hereby
amended by mutual agreement of the parties by addition of the following
provisions:

 

Section 2.1      Services of Directed Services, Inc. shall be amended by adding
the following:

 

 

(e)

DSI shall conduct due diligence meetings and conferences to educate third-party
broker-dealers regarding Golden American’s insurance products.             

 

Section 3.        CHARGES shall be amended by adding the following examples
demonstrating equitable determination of expenses. These examples are intended
to show the intent of the parties and are not all inclusive:

 

 

(a)

Expenses relating to compensation of wholesalers –

 

 

1.

Golden American shall pay the base compensation of wholesalers. This serves as
Golden American’s share for providing insurance knowledge and insurance
distribution services.

 

 

2.

DSI shall pay the bonus compensation of wholesalers. This serves as DSI’s share
for providing marketing services to third-party broker-dealers.

 

 

(b)

Expenses related to the production of marketing materials –

 

 

(b)

Golden American pays for prospectus and marketing materials

directly related to the insurance products.

 

 

(c)

DSI pays for marketing materials related to its investment advisory functions,
including brochures describing fund performance, fund objectives and fund risks.

 

This amendment was executed December 18, 1995 and is effective as of March 7,
1995.

 

 

By: /s/

Mary Bea Wilkenson

 

 

 

 

By: /s/

David L. Jacobson

Directed Services, Inc.

 

Golden American Life Insurance Company

 

 

--------------------------------------------------------------------------------





SECOND AMENDMENT TO SERVICE AGREEMENT

 

This is the Second Amendment (this “Amendment”) to the Service Agreement between
ING USA Annuity and Life Insurance Company (formerly, Golden American Life
Insurance Company) (“ING USA”) and Directed Services LLC (formerly, Directed
Services, Inc.) (“DSL”). This Amendment is effective as of July 31, 2007.

 

1.         Background. ING USA and DSL are parties to a Service Agreement,
effective January 1, 1994 (the “Base Agreement”) pursuant to which ING USA and
DSL provide each other with certain services more particularly described in
Section 2 of the Base Agreement. ING USA and DSL executed a first amendment,
effective March 7, 1995, to the Base Agreement (the “First Amendment”) pursuant
to which the parties (i) clarified certain services to be provided by DSL; and
(ii) added expense examples to Section 3 of the Base Agreement to clarify
equitable expense determinations. The Base Agreement, together with the First
Amendment is hereinafter referred to as the “Agreement”. ING USA and DSL wish to
amend (i) Section 3(c) of the Agreement relating to compensation payable to ING
USA for managerial and supervisory services; and (ii) Section 11 of the
Agreement to provide for the laws of Iowa as the governing law of the Agreement.
Capitalized terms not defined in this Amendment shall have the meaning ascribed
to them in the Agreement.

 

2.         Amendment to Section 3 of the Agreement. Section 3 is amended by the
deletion of subparagraph (c) and the insertion of the following provision as
subparagraph (c) thereof;

 

“(c)     Expenses for managerial and supervisory services – DSL shall pay to ING
USA on a monthly basis in arrears, an amount equal to the product of the Monthly
Rate (as hereinafter defined) times the Monthly AUM (as hereinafter defined).
Monthly Rate shall mean for any month, the amount derived by dividing the net
income earned by ING Investors Trust for such month by the total average assets
of ING Investors Trust for such month. Monthly AUM shall mean for any month,
that portion of the total average assets of ING Investors Trust for such month
that is attributable to ING USA deposits.”

 

3.         Amendment to Section 11 of the Agreement. Section 11 is deleted and
the following provision is inserted in lieu thereof:

 

 

“11.

Governing Law.

This Agreement is made pursuant to, and shall be governed by, interpreted under,
and the rights of the parties determined in accordance with, the laws of the
State of Iowa.”

 

4.         Amended Agreement. Except as specifically amended by this Amendment,
each and every term of the Agreement remains in full force and effect.

 

5.         Counterparts. This Amendment may be executed in separate
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first written above.

 

 

ING USA Annuity and Life Insurance Company

 

 

 

 

By: /s/

Alice W. Su

 

Alice W. Su

 

Vice President and Actuary

 

 

Directed Services LLC

 

 

 

 

By: /s/

Richard Gelfand

 

Richard Gelfand

 

Chief Financial Officer

 

 

 

 